      Case 3:20-cv-01727-K Document 10 Filed 09/09/20                Page 1 of 3 PageID 50



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

YOLANDA DOBBINS; LILY                             §
GODINEZ; and MEGAN NORDYKE,                       §
on behalf of themselves and all others            §
similarly situated,                               §       CIVIL ACTION NO.
                Plaintiffs,                       §
                                                  §       3:20-CV-1727-K
vs.                                               §
                                                  §
CITY OF DALLAS and                                §
DALLAS COUNTY                                     §
           Defendants.                            §

               DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS

TO THE HONORABLE COURT:

        The Defendant Dallas County, pursuant to Northern District of Texas Local Civil Rule

LR 3.1(f) and Local Civil Rule LR 7.4, files its certificate of interested persons and disclosure

statement. The undersigned, on behalf of Defendant Dallas County, certifies that the following

listed persons and entities have an interest in the outcome of this case.

A.      Parties

        Plaintiffs:

        1.     Yolanda Dobbins

        2.     Lily Godinez

        3.     Megan Nordyke

        Defendants:

        4.     City of Dallas

        5.     Dallas County




                                               Page 1
     Case 3:20-cv-01727-K Document 10 Filed 09/09/20     Page 2 of 3 PageID 51



B.     Attorneys:

       Plaintiffs:

       1.     Jay D. Ellwanger
              Texas State Bar No. 24036522
              jellwanger@equalrights.law

              Ellwanger Law LLLP
              400 South Zang Blvd., Suite 1015
              Dallas, Texas 75208
              Telephone: 737.808.2260
              Telecopier: 737.808.2262

       2.     David Henderson
              Texas State Bar No. 24032292
              dhenderson@equalrights.law

              Ellwanger Law LLLP
              400 South Zang Blvd., Suite 1015
              Dallas, Texas 75208
              Telephone: 737.808.2260
              Telecopier: 737.808.2262

       Defendant Dallas County:

       3.     Jason G. Schuette                    Lead counsel to be noticed
              Assistant District Attorney
              Texas State Bar No. 17827020
              jason.schuette@dallascounty.org

              Federal Litigation Division
              Frank Crowley Courts Building
              133 N. Riverfront Blvd., LB 19
              Dallas, Texas 75207
              Telephone: 214.653.3692
              Telecopier: 214.653.2899




                                          Page 2
    Case 3:20-cv-01727-K Document 10 Filed 09/09/20              Page 3 of 3 PageID 52



                                            Respectfully submitted,

                                            JOHN CREUZOT
                                            CRIMINAL DISTRICT ATTORNEY
                                            DALLAS COUNTY, TEXAS

                                            s/ Jason G. Schuette
                                            Assistant District Attorney
                                            Texas State Bar No. 17827020
                                            jason.schuette@dallascounty.org

                                            Federal Litigation Division
                                            Frank Crowley Courts Building
                                            133 N. Riverfront Blvd., LB 19
                                            Dallas, Texas 75207
                                            Telephone: 214.653.3692
                                            Telecopier: 214.653.2899

                                            ATTORNEYS FOR THE DEFENDANT
                                            DALLAS COUNTY

                               CERTIFICATE OF SERVICE

        On 09 September 2020 I filed the foregoing document with the clerk of court for the U.S.
District Court, Northern District of Texas. I hereby certify that I have served the document on
all counsel and/or pro se parties of record by a manner authorized by Federal Rules of Civil
Procedure 5 (b)(2).

                                            s/ Jason G. Schuette
                                            Assistant District Attorney




                                            Page 3
